Citation Nr: 1745335	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army with active duty from January 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Detroit, Michigan. 
 

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral hearing loss was incurred during active service.  

2.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed tinnitus was incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the Veteran's claims for entitlement to service connection in full, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the present of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; the threshold for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

When there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss can be adequately linked to service.  Ledford, 3 Vet. App.at 89.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that the current disability is the result of an injury or disease incurred in service; the determination of which depends on a review of all of the evidence of record.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the veteran's separation from service.  Walker, 708 F.3d at 1338. 

The Veteran and his representative essentially contend that his current hearing loss disability and tinnitus began in service as a result of his exposure to high pitched radio frequencies during his duties as a radio mechanic and from frequent loud gunfire and blasts while he was stationed overseas.  The Veteran noted that he was not given any sort of hearing protection during his active duty service. 

The Veteran was first afforded a VA medical opinion in connection with his bilateral hearing loss and tinnitus claims in May 2013; however, that opinion did not include an examination and therefore, no audiological testing was completed.  The Veteran was most recently afforded a VA examination in connection with these claims in November 2016.  The audiological testing performed during that examination confirmed a diagnosis of bilateral hearing loss that is sufficient to constitute a disability for VA purposes, and a diagnosis of tinnitus.  See, November 2016 VA examination; 38 C.F.R. § 3.385. 

The Veteran consistently reported that while he was in service, he was constantly wearing a headset to complete his duties as radio mechanic repairman and that he was subject to high shrieking pitches and constant noise, in addition to loud sounds during his deployment and basic training.  See, post-service treatment records dated August 2015; private treatment records dated May 2015, July 2015, and August 2017.  The Board notes the private treatment record dated July 2015 notes that the Veteran noticed his hearing loss and tinnitus approximately 10 years prior to that report, the Veteran's representative states that the Veteran simply did not seek treatment until his symptoms had increased significantly.  See, September 2017 Representative's Brief.  The Veteran is competent to discuss first-hand experience of what he did in service and accordingly, the Board finds that the Veteran is competent and credible in his assertion that his duties resulting in exposure to damaging levels of sound while serving as radio repairman.  Therefore, the Board finds that the most credible evidence of record establishes the in-service incurrence of an injury, in this case, the acoustic trauma. 

The Veteran and his representative have also asserted that he has had a continuity of symptomatology of bilateral hearing loss and tinnitus since being discharged from service.  Id.   Additionally, the Veteran noted that his post-service occupations and hobbies have not resulted in any exposure to dangerous levels of noise exposure.  See, August 2015 post-service treatment record; September 2017 Representative's Brief. 

The Veteran submitted three private medical opinions that support his assertion that his hearing loss and tinnitus are related to his active duty service.  Each of the opinions is supported by the rationale that the Veteran's in-service exposure to loud noises without hearing protection while working as a radio repairman would have resulted in bilateral hearing loss and tinnitus.  See, private treatment records dated May 2015, July 2015 and August 2017.  As these opinions are supported by a thorough rationale clearly explaining the conclusion, the Board has assigned them high probative value. 

The Board has not overlooked the etiological opinions provided by the May 2013 VA examiner and the November 2016 VA examiner.  However, the Board has assigned both opinions low probative value.  The May 2013 VA medical opinion was based solely on the absence of documented hearing loss in service and did not consider any statements by the Veteran regarding his in-service noise exposure.  Additionally, the Board notes that while the Veteran was afforded a "sweep audiogram" which was recorded as 10dB normal at separation, the only audiological examination provided at his enlistment was a Whisper Test, which is not sufficient to determine audiological thresholds.  Accordingly, there is no way to measure any possible shifts in audiological thresholds that may have occurred in service.  Accordingly, the Board finds that the opinion provided by the November 2016 VA examiner which stated that the "separation examination revealed normal hearing bilaterally" to be inadequate.  The November 2016 VA examiner also stated that the Veteran had "significant unprotected occupational civilian noise exposure" which is not accurate.  Accordingly, the Board finds both of these opinions to be of minimal probative value.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

With respect to the Veteran's tinnitus, as already noted, the Veteran is competent to testify as to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran and his representative have asserted that his tinnitus began in service and that he only sought treatment for it when the symptoms began to progress significantly.  See, September 2017 Representatives Brief.  The November 2016 VA examiner also noted that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  While the May 2013 and November 2016 VA examiners opine that the tinnitus is less likely than not related to service, those opinions are based on the conclusion that there was no significant in-service threshold shift present.  See, May 2013 VA examination, November 2016 VA examination.  As previously discussed, the Board finds this rationale to be inadequate and therefore has assigned the opinion low probative value. 

Therefore, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  Accordingly, and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwsinki, 1 Vet. App. 49 (1990). 





ORDER

Service connection for bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


